341 S.W.3d 161 (2011)
John E. AMPLEMAN, Appellant,
v.
Greg TURNER and Christopher Kegley, Respondents.
No. ED 95758.
Missouri Court of Appeals, Eastern District, Division Five.
April 26, 2011.
John E. Ampleman, Chesterfield, MO, pro se.
Robert E. Hoeynck, Jr., St. Charles, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
John Ampleman (Appellant) appeals, pro se, from the judgment of the Circuit Court of St. Charles County granting summary judgment in favor St. Charles County Police Officer Christopher Kegley. Appellant contends that the trial court erred in determining that Officer Kegley was entitled to qualified immunity.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in granting summary judgment in favor of Officer Kegley. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).